Citation Nr: 0429850	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  00-16 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, in which service connection for posttraumatic 
stress disorder (PTSD) was denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board of Veterans' Appeals (Board) denied the veteran's 
claim of service connection for PTSD in a May 2003 decision.  
An appeal to the United States Court of Appeals for Veterans 
Claims (Court) followed.  In May 2004, the parties filed a 
joint motion for remand.  The joint motion stated that the 
Board should make reasonable efforts to assist the appellant 
substantiate his PTSD claim entailing additional efforts to 
obtain the appellant's personnel records, which may either 
corroborate combat service or at least provide sufficient 
information to enable the appellant's unit history while in 
Vietnam to be obtained, which may corroborate his stressor 
information.  To this end, the Board is directed to 
specifically inform the appellant of the importance of 
completing a PTSD Questionnaire, and give the appellant a 
meaningful opportunity to do so.  The parties further direct 
that upon completion of this factual development, a specific 
combat determination needs to be made before finally 
adjudicating the appellant's PTSD claim.  In May 2004, the 
Court granted the joint motion, vacated the Board's May 2003 
decision and remanded the case for action consistent with the 
joint motion.  

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

1.  Provide notice that informs the 
appellant of any information and evidence 
not of record (1) that is necessary to 
substantiate the claim, (2) that VA will 
seek to provide, and (3) that the 
appellant is expected to provide.  
Request that the appellant provide any 
evidence in the appellant's possession 
that pertains to the claim.

2.  Contact the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, request the appellant's DA20.  
The NPRC should be requested to proceed 
with all reasonable alternative-source 
searches that may be indicated by this 
request.  

3.  Afford the appellant another 
opportunity to supply specific stressor 
information.  The appellant should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, locations, detailed 
descriptions of events, units involved, 
numbers and names of casualties, and 
identifying information concerning any 
other individual involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The appellant is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.  He should also be advised 
that he may submit alternative 
evidentiary materials such as "buddy" 
statements, newspaper accounts and the 
like or any other relevant evidence, 
which may be used to corroborate/verify 
his alleged stressors.  The appellant 
should be afforded a reasonable 
opportunity to respond to such request.  

3.  Thereafter, and whether or not the 
appellant responds to this request for a 
detailed statement of stressors; prepare 
a list of the appellant's statements made 
to VA psychiatric personnel regarding 
stressors together with any additional 
statements received from the appellant in 
response to the above inquiry.  That 
information and the names of any 
individuals that the appellant provided 
who were allegedly killed in Vietnam, 
together with a copy of his Form DD214 
and Form DA20 and all associated 
documents, should be sent to the United 
States Armed Forces Center for Research 
of Unit Records (USASCRUR) at the 
appropriate address.  That organization 
should be requested to provide any 
information, which might corroborate the 
appellant's alleged stressors.  Any 
information obtained should be added to 
the claims file.  

4.  A specific finding as to whether the 
appellant engaged in combat must be made.  
Participation in combat requires the 
appellant's personal participation in 
events constituting an actual fight or 
encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 
12-99.

5.  If, and only if, the determination is 
made that the record establishes the 
existence of a stressor or stressors 
verified by the USASCRUR, then arrange 
for the appellant to be examined by a VA 
psychiatrist.  Specify for the examiner 
the stressor or stressors that have been 
established by the record.  The examiner 
should then be asked to determine (1) 
whether the diagnostic criteria for PTSD 
under DSM IV have been satisfied and (2) 
whether there is a nexus between PTSD 
symptomatology and one or more of the 
inservice stressors found to be 
established.  A detailed rationale for 
all opinions expressed should be 
provided.  The claims folder, or copies 
of all pertinent records, must be made 
available to the examiner for review.  

6.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

